            Case 1:20-cv-02245-LGS Document 17 Filed 07/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LYNETTE TATUM-RIOS,                                          :
                                              Plaintiff,      :
                                                              :    20 Civ. 2245 (LGS)
                            -against-                         :
                                                              :          ORDER
 KICKOFF USA, INC.,                                           :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated March 30, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

(Dkt. No. 5);

        WHEREAS, the initial pretrial conference is scheduled for July 16, 2020, at 10:40 A.M.

(Dkt. No. 12);

        WHEREAS, on June 19, 2020, Plaintiff filed an affidavit of service stating that Defendant

was served with the Amended Complaint on June 11, 2020 (Dkt. No. 16);

        WHEREAS, Defendant was required to respond to the Complaint by July 2, 2020.

Defendant has not appeared in this case and has not timely responded to the Complaint;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than July 13,

2020, at noon, and shall explain why they have not complied with the Court’s deadlines. If

Plaintiff is not in communication with Defendant, no later than July 13, 2020, at noon, Plaintiff

shall file a letter (1) requesting adjournment of the initial pretrial conference for up to 30 days,
          Case 1:20-cv-02245-LGS Document 17 Filed 07/10/20 Page 2 of 2


and (2) proposing a date prior to the conference to present an Order to Show Cause for default

judgment and related papers as provided in the Court’s Individual Rules. It is further

       ORDERED that Plaintiff shall serve a copy of this Order on Defendant, and shall file

proof of such service no later than July 24, 2020.

Dated: July 10, 2020
       New York, New York




                                                 2
